DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because Figure 4 and Figure 5 are switched with each other.  The specification discloses Figure 4 illustrating bundled feedback status when M=2 and Figure 5 illustrating bundled feedback status when M=3.  However, in the drawing, Figure 4 shows the case when M=3 and Figure 5 shows the case when M=2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-9, 11-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,955,367. Although the claims at issue are not they are disclosing the same invention using different wordings (subframe vs. cell).
Claim 1 of Instant Application
Claim 1 of US 9,955,367
A method for operating a user equipment (UE), the method comprising: 
A method for operating a user equipment (UE), the method comprising: 
identifying an uplink channel resource, among a plurality of uplink resources determined based on downlink assignment index (DAI) values for a plurality of subframes; and 
identifying an uplink channel resource, among a plurality of uplink resources determined based on a downlink assignment index (DAI) value for each of a plurality of cells; and 
transmitting, on the uplink channel resource, information for indicating a data receiving status for the plurality of subframes by using the uplink channel resource.
transmitting, on the uplink channel resource, information for indicating a data receiving status for each of the plurality of cells by using the uplink channel resource.


Claims 5, 10, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,955,367 in view of Löhr et al. (US Pub. 2011/0305213). 
Regarding claims 5, 10, 15 and 20, Claim 2 of U.S. Patent No. 9,955,367 teaches the limitations in claims 2, 7, 12 and 17 as shown above.  Claim 2 of U.S. Patent No. 9,955,367, however, does not teach the plurality of the uplink resources are identified by a control channel element (CCE) used for transmission of physical downlink control channels (PDCCHs) in the plurality of the subframes.  Löhr teaches the plurality of the uplink resources are identified by a control channel element (CCE) used for transmission of physical downlink control channels (PDCCHs) in the plurality of the subframes (“send the HARQ feedback (ACK/NACK) on a physical uplink resource which is linked to the CCE index of the received physical downlink control channel (PDCCH)” in [0178]).  It would have been obvious to one . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 6, 11 and 16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fan et al. (US Pub. 2010/0111024).
Regarding claims 1, 6, 11 and 16, Fan teaches a method for operating a user equipment (UE), the method comprising: identifying an uplink channel resource, among a plurality of uplink resources (see the positions for ACKs/NAKs in step 102 in Figure 1, see also claim 1) the determined based on downlink assignment index (DAI) values for a plurality of subframes (see UL DAI indicating the number of downlink packets in step 101 in Figure 1); and transmitting, on the uplink channel resource, information for 
Allowable Subject Matter
Claims 2-5, 7-10, 12-15 and 17-20 would be allowable if the terminal disclaimer (for 9,955,367) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414